 1                                                                                     O
 2
 3
 4
 5
 6
 7
                        United States District Court
 8
                        Central District of California
 9
10
11 BLANCA ALVILLAR MAMLOUK,                       Case №. 5:19-cv-00613-ODW (SHKx)
12                    Plaintiff,
                                                  ORDER GRANTING DEFENDANT’S
13        v.                                      MOTION FOR JUDGMENT ON THE
                                                  PLEADINGS [24]
14 SCHNEIDER LOGISTICS
     TRANSLOADING AND
15 DISTRIBUTION, INC.
16
                     Defendant.
17
18                                 I.   INTRODUCTION
19         Before the Court is Defendant’s Motion for Judgment on the Pleadings
20   (“Motion”). (ECF No. 24.) On February 21, 2019, Plaintiff Blanca Alvillar Mamlouk
21   initiated this action against Defendant Schneider Logistics Transloading and
22   Distribution, Inc in San Bernardino County Superior Court. (Notice of Removal, Ex.
23   A, ECF No. 1.) Schneider, erroneously sued as Schneider Logistics Transload, removed
24   this case to federal court on April 5, 2019. (Notice of Removal, ECF No. 1.) On June
25   13, 2019, Mamlouk filed its first amended complaint (“FAC”). (First Am. Compl.
26   (“FAC”), ECF No. 17.) On November 11, 2019, Schneider filed a Motion for Judgment
27
28


                                              1
 1   on the Pleadings, which the parties have fully briefed. (ECF Nos. 24–26.) For the
 2   following reasons, Schneider’s Motion is GRANTED.1
 3                          II.    REQUESTS FOR JUDICIAL NOTICE
 4          Schneider requests the Court take judicial notice of various documents. (See
 5   Schneider’s Req. for Judicial Notice (“RJN”), ECF No. 24; see also Schneider’s
 6   Supplemental Request for Judicial Notice, ECF No. 26.) Schneider requests the Court
 7   take judicial notice of documents from Mamlouk’s bankruptcy case’s docket, attached
 8   as Exhibits A, B, C, D, E, F, G to Schneider’s Motion. (Mot. Ex. A–G (“Bankruptcy
 9   Docs.”), ECF No. 24.) Additionally, Schneider requests the Court take judicial notice
10   of Mamlouk’s complaint with the California Department of Fair Employment and
11   Housing (“DFEH”) and documents related to Mamlouk’s workers’ compensation
12   claims. (Mot. Ex. H (“FEHA Compl.”); Reply Ex. I–L (“WC Docs”), ECF No. 26.)
13          The Court may take judicial notice of “fact[s] . . . not subject to reasonable
14   dispute” because they are “generally known within the trial court’s territorial
15   jurisdiction” or “can be accurately and readily determined from sources whose accuracy
16   cannot reasonably be questioned.” Fed. R. Evid. 201. The Court may take judicial
17   notice of “matters of public record” that are not “subject to reasonable dispute.” Lee v.
18   City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001). Schneider’s requests are
19   unopposed. However, Mamlouk’s workers’ compensation documents are not pertinent
20   to the Court’s disposition of this matter and, thus that request is DENIED.
21          The documents from Mamlouk’s Bankruptcy Documents and FEHA Complaint,
22   are publicly available, readily verifiable, and are not subject to reasonable dispute, thus,
23   Schneider’s RJN for these documents is GRANTED.
24                                III.   FACTUAL BACKGROUND
25        Mamlouk began her employment with Schneider on November 23, 2006 and
26   worked both administrative and warehouse jobs. (Opp’n 3, ECF No. 25.) Mamlouk
27
     1
28    After carefully considering the papers filed in support of, and against, the Motion, the Court deemed
     the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.


                                                       2
 1   worked as a warehouse associate from 2013 until her termination in 2017. (Opp’n 3.)
 2   While in this role, Mamlouk reported an injury to her right thumb and hand that included
 3   a ruptured tendon and was subsequently placed on medical leave from January 16, 2015
 4   to May 18, 2015. (Opp’n 3.) When Mamlouk returned to work, she resumed her regular
 5   position without medical workplace restrictions. (Opp’n 3.) The following year,
 6   Mamlouk sought and took eight-weeks of family medical leave starting October 2, 2016
 7   to November 26, 2016. (Opp’n 3.) Mamlouk’s leave was extended to December 1,
 8   2016, but Schneider determined that Mamlouk was unable to perform the essential
 9   functions of her job and began a reassignment process. (Opp’n 3–4.) During this
10   process, Mamlouk was placed on unpaid leave through February 2, 2017 as a
11   “temporary accommodation.” (Opp’n 4.)
12       While on medical leave, on November 26, 2016, Mamlouk and her spouse filed a
13   Voluntary Chapter 7 Petition in bankruptcy court. (Opp’n 5.) On the petition, Mamlouk
14   listed workers’ compensation claims and stated she did not have other claims—
15   contingent, unliquidated, or counterclaims—against third parties. (Mot. 3; Opp’n 5.)
16       Thereafter, Mamlouk applied for positions but was unable to secure another
17   employment position with Schneider. (Opp’n 5.) As a result, Schneider terminated
18   Mamlouk’s employment on March 2, 2017.            (Opp’n 6.)    After her employment
19   termination, the bankruptcy court discharged Mamlouk’s debt on May 8, 2017 and
20   terminated her bankruptcy case on December 11, 2017. (Mot. 4, Ex. D, Ex. G; Opp’n
21   6.) Throughout the pendency of the bankruptcy proceedings, Mamlouk did not amend
22   her schedules or disclosures to declare any pending, known, or suspected claims—other
23   than the workers’ compensation claims—against Schneider. (Mot. 4; Ex. A (“BK
24   Petition”); Ex. G (“BK Docket”).)
25         Months after her bankruptcy case closed, Mamlouk filed a FEHA complaint in
26   which she alleged Schneider engaged in discriminatory and retaliatory conduct on or
27   about March 2, 2017. (Mot. 4, FEHA Compl.) Nearly a year after that, on February
28   21, 2019, Mamlouk filed this action in San Bernardino County Superior Court. (Mot.


                                                3
 1   2.) The case was removed to this Court, and Mamlouk filed a FAC. (Mot. 2.) Because
 2   the causes of action asserted in the FAC are premised on the series of events that
 3   transpired between November 14, 2016 and March 2, 2017, Schneider moves for a
 4   judgment on the pleadings. (Mot. 2.)
 5                                IV.    LEGAL STANDARD
 6         After the pleadings are closed, but within such time as to not delay the trial, any
 7   party may move for judgment on the pleadings. Fed. R. Civ P. 12(c). The standard
 8   applied to a Rule 12(c) motion is essentially the same as that applied to Rule 12(b)(6)
 9   motions; a judgment on the pleadings is appropriate when, even if all the allegations in
10   the complaint are true, the moving party is entitled to judgment as a matter of law. Bell
11   Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“[f]actual allegations must be enough
12   to raise a right to relief above the speculative level . . . on the assumption that all the
13   allegations in the complaint are true (even if doubtful in fact).”) (citations omitted);
14   Milne ex rel. Coyne v. Stephen Slesinger, Inc., 430 F.3d 1036, 1042 (9th Cir. 2005).
15         When ruling on a motion for judgment on the pleadings, a court should construe
16   the facts in the complaint in the light most favorable to the plaintiff, and the movant
17   must clearly establish that no material issue of fact remains to be resolved. McGlinchy
18   v. Shell Chem. Co., 845 F.2d 802, 810 (9th Cir. 1988).            However, “conclusory
19   allegations without more are insufficient to defeat a motion [for judgment on the
20   pleadings].” Id. If judgment on the pleadings is appropriate, a court has discretion to
21   grant the non-moving party leave to amend, grant dismissal, or enter a judgment. See
22   Lonberg v. City of Riverside, 300 F. Supp. 2d 942, 945 (C.D. Cal. 2004).
23                                      V.   DISCUSSION
24         Mamlouk alleges seven cause of actions all premised on Defendant’s alleged
25   conduct that occurred between November 14, 2016 and March 2, 2017. (FAC ¶¶ 15—
26   58.) Schneider asserts that judicial estoppel bars Mamlouk from bringing these claims
27   because she failed to list them in her bankruptcy petition and did not amend her
28



                                                 4
 1   disclosure statements or schedules during the pendency of the bankruptcy proceedings.
 2   (Mot. 6–7.) On that basis, Schneider moves for a judgment on the pleadings.
 3          The Supreme Court outlined factors a court may consider in its determination of
 4   whether the doctrine of judicial estoppel applies.2 However, the factual scenario here
 5   is not unique to Mamlouk, and binding precedent makes it clear that the Court need not
 6   engage in that analysis. The Ninth Circuit clearly established that “[i]n the bankruptcy
 7   context, a party is judicially estopped from asserting a cause of action not raised in a
 8   reorganization plan or otherwise mentioned in the debtor’s schedules or disclosure
 9   statements.” Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 783 (9th Cir. 2001)
10   (citing Hay v. First Interstate Bank of Kalispell, N.A., 978 F.2d 555, 557 (9th Cir.1992)).
11          The bankruptcy code imposes a duty of disclosure on debtors that obligates them
12   to amend disclosure statements and schedules to provide requisite notice to creditors
13   and the bankruptcy court. See id. at 784. Thus, a debtor who fails to disclose a pending
14   claim as an asset in a bankruptcy proceeding that discharges debt is estopped from
15   pursuing that claim in a subsequent proceeding. Id.
16          Here, Mamlouk concedes that her causes of action against Schneider arose at the
17   time of her termination on March 2, 2017 but denies being aware of them at the time
18   she filed her bankruptcy petition.3 (Opp’n 14, 17.) Contrary to Mamlouk’s assertions,
19   a debtor’s duty to disclose potential claims as assets does not end when the debtor files
20
21
     2
22     The United States Supreme Court identified a few, non-exhaustive, factors for courts to consider in
     their judicial estoppel analysis: (1) a party’s later position is clearly inconsistent with its earlier
23   position; (2) whether the party succeeded in persuading a court to accept the first position; (3) whether
24   the party seeking to assert the inconsistent position would derive an unfair advantage. See New
     Hampshire v. Maine, 532 U.S. 749, 752 (2001).
25
     3
       Mamlouk’s own record reflects her knowledge of the possibility of termination if she was
26   unsuccessful in her job search with Schneider. Though not dispositive to the Court’s handling of this
27   matter, it is worth noting that attached as Exhibit D to Mamlouk’s Opposition is the November 15,
     2016 letter informing Mamlouk about reassignment. (Opp’n, Ex. D.) It unequivocally states that
28   Mamlouk would be terminated if her job search was unsuccessful. (Id.)



                                                        5
 1   for bankruptcy, but instead continues for the duration of the bankruptcy proceeding.
 2   See Hamilton, 270 F.3d at 785.
 3         Mamlouk attempts to distinguish her circumstances from relevant caselaw and
 4   argues that in other cases judicial estoppel barred plaintiffs who were actively pursuing
 5   their claims prior to filing their bankruptcy petitions. (Opp’n 15.) She further argues
 6   that at the time she filed her bankruptcy petition, she was employed and attempting to
 7   return to work with Schneider, so filing a claim or lawsuit prior to her termination would
 8   have been premature. (Opp’n 15–17.)
 9         That argument is not persuasive. The duty on the debtor simply requires them to
10   list any potential claims as contingent assets. See Hamilton, 270 F.3d at 784. Here, it
11   is undisputed that by March 2, 2017 she was aware of the claim against Schneider. (See
12   FEHA Compl. at 2.) Despite knowing this, Mamlouk did not amend her disclosures
13   statements to list the claim during the pendency of the bankruptcy proceeding. (See BK
14   Petition; BK Docket.) Her duty to disclose did not end at the time of the bankruptcy
15   filing but continued until the termination of the bankruptcy case, which was after
16   Mamlouk’s causes of action arose. See Hamilton, 270 F.3d at 785.
17         Schneider argues that the bankruptcy court discharged Mamlouk’s debts and
18   terminated her bankruptcy proceedings based on Mamlouk’s representations, namely
19   not listing the claims against Schneider as contingent assets. (Mot. 1, 7.) Therefore,
20   the doctrine of judicial estoppel bars Mamlouk from taking a contrary position and
21   asserting her claims against Schneider now. See Hamilton, 270 F.3d at 783.
22         Accordingly, because Mamlouk’s claims against Schneider arose prior to the
23   termination of her bankruptcy proceedings, judicial estoppel bars Mamlouk from now
24   pursuing those claims. Schneider’s Motion is GRANTED.
25   A.    Leave to Amend
26         Generally, a court should liberally allow a party leave to amend its pleading. See
27   Fed. R. Civ. P. 15(a); see also Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708,
28   712 (9th Cir. 2001) (“A district court shall grant leave to amend freely when justice so


                                                 6
 1   requires,” and “this policy is to be applied with extreme liberality.”) However, the
 2   Court may deny leave to amend where amendment would be futile. Gardner v. Martino,
 3   563 F.3d 981, 990 (9th Cir. 2009). “When a proposed amendment would be futile, there
 4   is no need to prolong the litigation by permitting further amendment.” Chaset v.
 5   Fleer/Skybox Int’l, LP, 300 F.3d 1083, 1088 (9th Cir. 2002) (affirming the trial court’s
 6   denial of leave to amend where plaintiffs could not cure a basic flaw—inability to
 7   demonstrate standing—in their pleading).
 8         Here, Mamlouk’s own concession that her causes of action arose prior to the
 9   termination of her bankruptcy proceedings permits the application of judicial estoppel.
10   Amendment will not cure Mamlouk’s legally deficient pleading because she did not
11   adhere to the duty of disclosure imposed on her during the pendency of her bankruptcy
12   proceedings. See Hamilton, 270 F.3d at 784. Accordingly, amendment is futile and
13   leave to amend is inappropriate. Chaset, 300 F.3d at 1088.
14                                  VI.    CONCLUSION
15         For the foregoing reasons, Schneider’s Motion for Judgment on the Pleadings is
16   GRANTED without leave to amend. (ECF No. 24.) Judgment shall issue concurrently
17   with this order.
18
19         IT IS SO ORDERED.
20
21         March 16, 2020
22
23                                ____________________________________
24                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
25
26
27
28



                                                7
